PER CURIAM.
This is an appeal from a summary denial of the appellant’s motion to vacate filed pursuant to Rule 3.850, Florida Rules of Criminal Procedure.
The appellant was charged by information with armed robbery, unlawful possession of a firearm while engaged in a criminal offense, and aggravated battery. He pleaded guilty to the charges, was convicted and sentenced to eighteen years on each of counts one and three, fifteen years on count two, sentence on each count to run concurrently with each other, with a three-year minimum mandatory sentence on count one to run consecutively with the three-year minimum mandatory sentence imposed in Case Nos. 87-31715 and .87-28209. These judgments and sentences became final on January 28, 1988. In October, 1990, the appellant filed the instant third motion to vacate, alleging ineffective assistance of counsel based on an involuntary and unknown waiver of his right to a jury trial and counsel’s ignorance of the significance of Carawan v. State, 515 So.2d 161 (Fla.1987). The motion was denied.
This cause is time barred. See Rule 3.850, Florida Rules of Criminal Procedure and The Florida Bar Re Amendment to Rules of Criminal Procedure (Rule 3.850), 460 So.2d 907 (Fla.1984). Further, the instant motion in the trial court was a successive motion, raising claims obviously known to the appellant at the time of his prior motions. Therefore, the action of the trial court should be affirmed. See Elkins v. State, 555 So.2d 441 (Fla. 3d DCA 1990); Mullings v. State, 553 So.2d 287 (Fla. 3d DCA 1989).
Affirmed.